—Order and Judgment unanimously modified on the law and as modified affirmed with costs to plaintiff in accordance with the following Memorandum: Plaintiff commenced this small claims action seeking damages for defendants’ alleged multiple violations of Federal and State law governing the activities of telemarketers and other makers of unsolicited business calls (see, 47 USC § 227; 47 CFR 64.1200; General Business Law § 399-p [3]). Town Court dismissed the claim, and, upon plaintiff’s appeal, County Court modified the judgment of Town Court by awarding plaintiff $50 in presumed damages for a violation of General Business Law § 399-p.
We modify the order of County Court and the judgment of Town Court by awarding plaintiff, as against both defendants, judgment in the principal sum of $550, plus interest commencing from March 21, 2000, together with costs and disbursements. Plaintiff established a violation of both the Federal statute and regulations and the State statute (see, 47 USC §227 [b] [1] [B]; [2] [B]; 47 CFR 64.1200 [e] [2] [i],[iv]; General Business Law § 399-p [3] [a]). (Appeal from Order of Wayne County Court, Parenti, J.— Small Claims.) Present— Green, J. P., Hurlbutt, Scudder, Kehoe and Gorski, JJ.